The ABB-ABM method as a management tool for allocating budgetary resources - Mid-term Review of the 2007-2013 Financial Framework (debate)
The next item is the joint debate on the following reports:
by Mr Virrankoski, on behalf of the Committee on Budgets, on the ABB-ABM method as a management tool for allocating budgetary resources; and
by Mr Böge, on behalf of the Committee on Budgets, on the Mid-Term Review of the 2007-2013 Financial Framework.
rapporteur. - (FI) Mr President, before us is the report on Activity Based Budgeting and Management. I would like to thank the entire Committee on Budgets for its robust and consistent support, as well as the Committee Secretariat and all those who assisted me.
Activity Based Budgeting (ABB) and Activity Based Management (ABM) were introduced during the Prodi Commission, spearheaded by Commissioner Kinnock. The stimulus for reform was provided by the report by an external group of experts that was commissioned to look into the crisis the previous Commission was going through. This report represents a sort of mid-stage review of what is referred to as the 'Kinnock reforms'.
The aim of ABB and ABM is to clarify administration by budgeting available resources and human resources according to policy area. Administration should be able to show the results achieved clearly in order to make their value compared to input clearly visible.
The main focus is results and not so much how they have been achieved. The approach reflects that used in business.
The system can also be expressed more simply. It is not enough that money is spent - or even 'blown' - legally or in accordance with the rules: the results determine the quality of administration, not good intentions.
The results also show how efficient management and administration are. Let us take the structural and cohesion policy as an example. If, two years and three months after the programming period starts, over three-quarters of the administration and control systems have not been adopted, administration cannot be regarded as being efficient. It may be the fault of both the Commission and the Member States, though the fact remains that the administration is bureaucratic and inefficient.
ABB and ABM put the emphasis on and promote efficiency. They reduce bureaucracy and strengthen the legal status of citizens and those affected by the administration affects, as regards management.
Activity Based Management puts the emphasis on personal responsibility, but it also allows for freedom of action. With a good administrative system there is a clear division of responsibility. Management has a face, at both the lower and the upper level.
Because the goal of management is good productivity, a manager should not put unnecessary constraints on work. Only essential regulations are necessary. There is no need for inessential reports and planning.
This report is based on recent studies, the most important of which are listed in the explanatory statement section. Their general tone suggests that the implementation of ABB and ABM has been a success and has brought about a major cultural change in the Commission whilst at the same time helping to clarify personal responsibilities and accountability, and making management more effective, result-oriented and transparent.
Bureaucracy and the fact that it is on the increase, however, are a real danger. We particularly need to assess whether the current annual Planning and Review Process involves too much planning, especially in comparison to the presentation and evaluation of the results achieved.
We should also examine how the five-year strategic objectives of the Commission, its 'Government Programme', are linked to the multiannual financial frameworks (MFF) and, moreover, to the Annual Policy Strategy. The Annual Policy Strategy is often associated with elements that have no obvious connection with the Government Programme, the five-year strategic objectives or the multiannual financial framework. This generally causes problems for the drafting of the budget, as resources are included in the revision of the financial framework, which is what the Council objects to in particular. There have been clear examples of this virtually every five years.
The Commission has particular difficulties determining the 'negative priorities', to wit, the activities that are unnecessary or less important and which should be abandoned. It is to be hoped, in this respect, that the Commission will be bolder in its approach.
It is still hard to estimate administrative expenditure, although this is budgeted separately, because administration is still financed from functional appropriations, and that includes executive agencies and, frequently, technical assistance in Member States. That is why the report gives attention to the importance of monitoring human resources.
Finally, Mr President, the report before us is based on our European heritage - Article 15 of the Declaration of the Rights of Man and the Citizen of the great French Revolution of 1789: 'Society has the right to ask a public official for an accounting of his administration.'.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, today we are discussing the mid-term review of the 2007-2013 Financial Framework. I would like to remind you once again that we originally agreed on a series of interinstitutional declarations which this report calls to be implemented and which we are handing over to the newly elected Parliament in the form of guidelines for the future conduct of the European Parliament in its debates over the next few months.
There were three main declarations which required Parliament to be included in future discussions of revenue and spending policy, in a way which has never been the case in the past. Therefore, the Commission undertook to present a report on the functioning of the Interinstitutional Agreement at the end of 2009. The Commission also undertook to present a full, wide-ranging budget review covering all aspects of EU spending, including the common agricultural policy, and of resources, including the United Kingdom rebate, in 2008/2009. In addition, we must not forget that a mid-term review of many of the multiannual programmes will take place in this House in 2010.
Anyone who looks at the papers from the public consultation will see that the Member States, in contrast to the other bodies which expressed an opinion, are attempting to shirk their responsibilities and the undertaking they have entered into by moving directly to the subsequent Financial Perspective. I have just come from a discussion on the so-called Economic Recovery Plan, and I would like to say that what is happening here, with the constant search for margins which are no longer available, and with new plans which infringe on the budgetary rights of Parliament, makes it clear that we cannot go on as before. This is why I am calling on the Commission to present a proposal in the autumn which will not only cover the period after 2013, but will also include a review of the Financial Perspective and open up new prospects for the future.
We state quite clearly in this report that we will focus first of all on existing deficits and the long-term outlook, without dealing in detail with the budgetary impact of the Lisbon Reform Treaty. For this reason, in the Committee on Budgets we have voted with a large majority in favour of a three-step approach: resolution of the shortcomings and obvious deficits in the outstanding issues that we have not been able to negotiate successfully and clarification that there are budget headings - the main areas of emphasis of our policies - which are chronically under-funded. For example, we will not achieve our objectives in research and innovation. In the areas of headings 3a and 3b we will not be able to achieve what we wanted to with regard to culture, youth, education and ensuring our internal and external security. The Common Foreign and Security Policy is also chronically under-funded.
This is why we have made the following offer to the Council: let us discuss these shortcomings and hold negotiations in this area, but not as part of the struggle over the annual budgetary procedure. Our proposal is to resolve these problems in an ambitious review and, at the same time, to extend the existing Financial Perspective until 2015 or even 2016, so that in the long term we achieve the necessary democratic legitimacy in the financial framework. This will involve bringing the term of office of the Commission and the period covered by the financial framework more closely into line with one another. In addition, we must not forget, in particular in the context of the debate on the European Investment Bank, to ensure that there are no shadow budgets outside the Community budget.
I would like to conclude by saying that this report is in agreement with the reports produced by the Committee on Constitutional Affairs. This is why we are giving the following message to the Commission and the Council: for us the objective of achieving a five-year financial framework which runs in parallel with the term of office of the Commission is not negotiable. We are only prepared to negotiate about how we achieve our objective. Thank you very much.
Member of the Commission. - Mr President, thank you very much for these two reports - which we can evaluate as being for the new Parliament and, probably, for the current Commission still, as well as for the new Commission - on how we will negotiate, what tools we will have to manage the European budget and what kind of future European budget it will be.
On this point, I wish to congratulate us all, including Parliament and the Commission. Over five years we have had unprecedented events. We have revised the financial framework three times - which had never happened before - Galileo, the Food Facility and, now, EUR 5 billion.
That is exactly due to the capability of the institutions to use this rigid environment in which we operate in financial frameworks today to the best of our capabilities, to deliver where it was needed.
The Commission therefore takes note of both reports, especially Mr Böge's report, which relates to the future shape of the European budget. The Commission is ready, and will be ready, to negotiate on the basis of what you include in your report. We will confirm our obligation to deliver the mid-term review and evaluation of how the IIA is working. We confirm that we will deliver on what we have been obliged to do, and as has been promised in the IIA, on budget reform by the end this year.
Taking that into account, I would like to thank Parliament personally. I am probably talking to you on one of my last occasions here and I would like to thank you for all the cooperation I had, for all the understanding I have had from you right from the very beginning. In these difficult times we have been able to deliver very good results together.
draftsman of the opinion of the Committee on Foreign Affairs. - (DE) Mr President, firstly I would like to give my support to the three-step approach to the mid-term review developed and presented by Mr Böge. It gives the opportunity for a careful analysis of our political objectives, the necessary changes to the tools available to us and the question of funding.
Ceterum censeo: as a foreign affairs specialist, I would like to demand once again an end to the chronic under-funding of foreign affairs. The Commission has agreed to present an evaluation of this area. We want to see short-term solutions as part of the current financial framework and workable options for the next financial framework. Among other things, appropriate funding must be provided for the European External Action Service. We want a European Union which fulfils its obligations in the area of foreign relations and can react rapidly and appropriately to crises. Our credibility and our ability to be an effective partner depend on this.
We welcome the further development of European Neighbourhood Policy to include the Eastern Partnership and the Union for the Mediterranean, which gives the partners two efficient and reliable frameworks. However, we will have to find out whether the financial arrangements are workable against the background of our foreign policy challenges. We are calling for new legal regulations and appropriate funding in the next financial framework for cooperation with third countries outside the context of public development aid.
I would like to express one more wish for the future above and beyond the Lisbon Treaty. I think that all the funding for external activities should be included in the EU budget. This relates both to the European Development Fund and the Athena mechanism. Our governments should not be afraid of creating transparency in a specific area in order to make it clear how much we are already undertaking jointly in the European area in terms of foreign policy, including and in particular in military action.
draftsman of the opinion of the Committee on Budgetary Control. - (DE) Mr President, I would like to congratulate the Commission on this communication, which it has presented openly in just the way we had imagined in the past. Congratulations!
The 300 or more contributions are worth following up. They are committed proposals which will help us to move forward. I am very grateful that the subjects of accountability, transparency and the visibility of policies have been covered in the communication. This will be a decisive influence. My applause for the previous speaker was, of course, as a result of the impression created by the question as to what extent the Council can withdraw the European Union from the control of the European Parliament. With regard to Lisbon this means that if they really acquire more rights, there will be no parliamentary and public control over the eight billion.
To make it entirely clear, I come from a neutral country. I should be able to tell the people who elected me what is happening with the money. I cannot do this, even though I am chairman of the Committee on Budgetary Control. Therefore these considerations must be taken into account in future. I am very grateful for your suggestions.
I am sorry that this debate is falling into political limbo, as we are already saying goodbye to one another and wishing each other luck. I would like to do the same. You have done a good job as Commissioner. Congratulations!
draftsman of the opinion of the Committee on Industry, Research and Energy. - (DE) Mr President, ladies and gentlemen, Europe has managed to create a so-called zero budget. We are the only political level which has a zero budget. We have 0.89% of gross national income available to us and we are a good example of how carefully European taxpayers' money can be used.
In addition, we have shown over a number of years that our revenue exceeds our spending. We have a little left over every year and we should at last get around to using the money which remains for creating European added value in future. Parliament and the Council should agree on how this money can contribute to European added value. It is very important that we put these foundations in place.
Furthermore, we have just had a debate on the European Investment Bank. I believe that, in particular in times of crisis, funds should be made available as quickly as possible. We need an immediate allocation of funds, especially in the area of research, which offers future opportunities for new services and new products. Simplifying the administration and reducing the amount of bureaucracy are important requirements, in particular for small and medium-sized enterprises, because they want to do business on world markets and to do this they need our support.
A strong focus on developing the infrastructures between the Member States, which the Economic Recovery Plan begins to address - to give one example, Nabucco and other energy pipelines - is crucial in this respect, because rapid investment is possible in this area. If you think about how much steel is needed for these pipelines, it will become clear that our steel industry could, at least in the short term, achieve peak sales and job security. We should work to achieve this.
draftsman of the opinion of the Committee on Regional Development. - (BG) Ladies and gentlemen, as rapporteur for the Committee on Regional Development, I would like to emphasise the importance of the mid-term review of the 2007-2013 Financial Framework.
I welcome Mr Böge's report because it also indicates areas where changes and improvements are needed, thereby paving the way for a more efficient European Union. From my committee's point of view, we are mainly interested in how cohesion policy resources are spent, as this is one of the fundamental parts of the budget. We maintain our long-term stance that the majority of financial resources must be targeted at the less developed regions which require the EU's support. I am pleased that the report does not conflict with our stance on this issue.
There are new global challenges present with a significant territorial impact. In order to overcome them, sufficient funding must be guaranteed for the period beyond 2013. 0.35% of the EU's GDP may not be sufficient to achieve our objectives. We regret that the report does not fully take on board our suggestion, but we welcome the fact that it reaches a conclusion which is very close to ours.
We also reviewed the status of the Structural Funds where, unfortunately, there is a low level of use of resources in some countries. National authorities are guilty to a certain degree of using them ineffectively in their work. I believe that the complexity of the system is also one of the reasons for the low levels of use. Our committee suggested simplifying the procedures and I am pleased that Mr Böge's report follows a similar line of thought.
Our committee believes that we need to initiate the debate again on the spending of the resources which we are losing due to the N+2/N+3 rule. During the negotiations on the Structural Funds Regulation 2007-2013, Parliament suggested that the unspent resources should be used for operational programmes with a better level of use. The Böge report does not consider this idea, but I think that we must take it into account as a starting point for further discussion.
I would like to conclude by thanking Mr Böge for his constructive cooperation and the excellent report which he has compiled.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (NL) Mr President, I had actually wanted, today, to address the Council, but I understand that no one from the Council is present and that somewhat less importance is therefore being attached to this debate. This surprises me a little, as necessary undertakings in relation to the budget were made last weekend and then, when it comes to debating the specific funding of those undertakings, the Council cries off.
I stand here, in any case, with the requisite sense of irony. Officially, we are here to debate the mid-term review, but in reality everything required has already been said about the economic stimulus package about which a deal was reached last weekend. That package sets out where the mid-term review and the multiannual budget fall short as, since the beginning of the current multiannual framework, we have on three occasions in a row tampered with our own deals. Galileo, the food aid for Africa and the way that that is funded were no things of beauty.
Now, once again, we have the debate about the economic stimulus package. The Council has given undertakings but does not seem to know yet where the money is going to come from. In the field of energy, for instance, just 2 billion or so has to be found for energy projects, not only from this year's budget, but also from next year's budget and possibly the one from the year after that. That means that we will already be groping around in the margins of the agricultural budget. In doing so, people will say, well, it is not agricultural money, it is the margin, but there only has to be one animal disease outbreak and that money actually will be needed within the agricultural budget. Maybe you remember the outbreak of foot-and-mouth disease? Or what happens if the poor prices on the dairy market continue and intervention is required? Furthermore, the margin on the agricultural budget is only going to get smaller over the next few years. The Committee on Agriculture and Rural Development's report for the mid-term review quite rightly points that out.
I would therefore like the Commission and the Council - should the latter put in an appearance, or, failing that, in writing - to confirm that we will first be looking into the existing obligations in relation to agriculture before moving on to looking at what the margin is, and only then seeing whether that margin can indeed be put to use for other purposes. These are the rules that we have agreed with one another. If we do not stick to them, I think we would be throwing the baby out with the bathwater.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I would like to thank Mr Virrankoski very warmly for his own-initiative report which deals with an old concern of the Committee on Budgets, in other words the questions: how do we go about our planning? Which planning tools do we make available? How do we ensure that our priorities are implemented? Thank you very much, Mr Virrankoski, for your hard work.
We believe it is important that our budget priorities are also reflected in the issue of human resources. This is why we would like to make an offer to the Commission. We should make better use of the Commission's reporting obligations to bring together the Annual Policy Strategy and the draft budget. We believe that the annual reports from the Directorates-General do not cover in sufficient detail or fail to consider altogether the hit rate from the budget. What we would like to know is what happened to Parliament's priorities? How high is the hit rate of the Annual Policy Strategy in this respect?
In my opinion, we all have a lot still to learn and we also need a lot more experience, if the entire reporting process is not to remain a purely theoretical objective. It is not a theoretical exercise. It is necessary in order to be able to manage money correctly. This is why we are asking for the management tools to be developed further, to help us to find out more about the way in which the budget is implemented and to include more of the implementation process in the planning procedure.
We are also asking ourselves how the annual management plan can be integrated more effectively into the Annual Policy Strategy. We would like to know more about the costs of the ABM cycle, which also needs to be simplified. It has been suggested that these questions should be included in the screening report. We already have the current screening report - thank you. We will study it and become familiar with it. However, this means that these things must be included in the next report at the latest.
Two amendments have been tabled which our group cannot accept. We do not believe that an extension to two years is correct, because it devalues the management tool even further, instead of improving it. We want to make the ABM/ABB management tool better, not extend it over two years. We will also vote against the study amendment. It is a good amendment, but it has no place in this report.
We would like to thank the Commissioner for her work and we wish everyone success in the elections.
on behalf of the PSE Group. - Mr President, out of this budget review, we simply have to ask ourselves one question: does the budget reflect the political priorities of the 21st century? If it does not, it needs changing. Is it flexible enough to reflect changing times? Because one of my frustrations at the moment with the budget is how we deal with negative priorities. Too much is left in the budget because we cannot change things because of the restrictions of the MFF.
If I could turn to activity-based budgeting and management, I think the Commission has made huge progress on this but I would warn against over-bureaucratising this exercise because what we want to ensure is a qualitative evaluation, not simply ticking boxes. We do not want people spending all their time evaluating themselves when they should be getting on and doing some work. So we have got to be careful about that. I personally think the annual policy strategy would be better if it was every two years or every two and a half years to fit in with the parliamentary cycle. This would allow us to get a much clearer idea of our policy perspectives on top of the Commission's annual work programmes.
Mr President, Commissioner, ladies and gentlemen, reform of EU finances is long overdue and I am grateful to Mr Böge, the rapporteur, for establishing this. We need a fair, simple, transparent, reliable and sustainable revenue and spending system for the EU. The finance for the EU budget should come only from two sources, in other words the traditional own resources and the payments based on the economic power of the Member States, that is, a proportion of gross national income. In this case, the Member States should contribute a maximum of 1% of their GNI.
Instead of making more money available for the EU, the funds should be redeployed to areas where genuine added value can be obtained on a European level, for example common foreign policy, trans-European networks, management of external borders and research. On the other hand, there should be no more long-term subsidies. This also means that the VAT-based own resources should be abolished and, most importantly, that there must be no EU tax, regardless of its form, while the EU is not a truly representative democracy. It is right for there to be a ban on EU public indebtedness. This is an excellent policy and must be retained. In addition, all the EU finance ministers must at last make a national statement of assurance. Thank you very much and I wish you every success in your new role.
on behalf of the UEN group. - (PL) Mr President, both of the reports presented today are based on making assessments we have been forced to make by the decisions of various bodies of the European Union. Evaluating the tools of Activity Based Management, Activity Based Budgeting or 'Strategic Planning and Programming' may be necessary, but give the impression of creating 'art for art's sake'. How can achieving political objectives be compared with building a power station or transport networks? Is the European Union a business undertaking to which we are attempting to apply similar mechanisms of assessing efficiency?
The same applies to the mid-term review of the multiannual financial framework. Every day we are carrying out evaluations and diverting resources from our annual budgets. These decisions are made by the European Council, which increases the funding available for implementing important individual tasks. Stable multiannual financial frameworks give us all a multiannual sense of safety, and that is what we should appreciate the most, particularly in the difficult times at present.
I cordially congratulate Mr Böge and Mr Virrankoski on their very good reports. Mrs Grybauskaitė, I wish you the greatest success in the coming elections.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, at the time of the vote on the current Financial Perspective all three European institutions - the Council, Parliament and the Commission - understood that we need reform if we want to bring ourselves up-to-date. Now the Member States are shying away from this, which is the wrong approach. In contrast, it is right that we need a balance between continuity and predictability on the one hand and the ability to adapt rapidly to new challenges on the other hand.
We need to change the rigid structure. For this reason, the European budget - the medium-term financial plan - must cover five years and therefore be linked in political terms to the responsibility of an elected Commission and an elected Parliament. This will contribute to transparency and to political clarity and the readiness to make decisions.
Today we have heard what Mr Brown is proposing and what should be on the agenda. President Obama has also announced today his intention to invest 129 billion in renewable energy. I would like to say that we should also make it clear to the citizens of Europe that we must modify the European budget. We must link agricultural policy, for example, to environmental energy production and no longer make direct payments dependent on the size of the farms in hectares. We must create more links with rural development which will really benefit the people who live in rural areas.
We must adjust all our economic policies and growth policies to the paradigm of climate change and sustainability, if we really take the debates that we have here and the Lisbon Strategy seriously, and we must adapt to the new challenges that face us. This also means that we must invest more in education, research and development at European level. All three institutions must find the political courage to do this together.
The report makes certain points which, to a limited degree, highlight what we have been saying for a long time; namely, that the current Community budget is less than what is needed to properly and effectively promote the proclaimed economic and social cohesion within the European Union. This is even more the case as, despite being in the midst of a crisis, the inadequate limits agreed in the current 2007-2013 Multiannual Financial Framework are not even being fully used - nearly EUR 29 billion short between 2007 and 2009 - and the amounts included in the budget are not being implemented as an 'expenditure' objective, particularly with regard to convergence and to agriculture and fisheries.
On the other hand, new priorities are being added, which clash with what we believe should be the objective and central priority of the Community budget: an instrument of redistribution with regard to the costs, inequalities and asymmetries caused by the internal market, by Economic and Monetary Union and by the liberalisation of world trade, for those countries and regions in the European Union which are economically less developed. We should have a Community budget that prioritises real convergence, based on social progress and on protecting and promoting the potential of each country, the sustainable use of natural resources and environmental protection, with the aim of economic and social cohesion, in addition to effective development aid.
We also stress that the Community budget should be based on a fair contribution from each country according to its gross national income, therefore firmly rejecting any more or less disguised attempt to introduce European taxes.
on behalf of the IND/DEM Group. - (SV) Mr President, as always when it comes to our budget, this is a conscientious and competent piece of work, but, from a purely political point of view, it has unfortunately got stuck in a rut. As the previous speaker said, it is not a budget for the 21st century. It is clearly based on the idea that the EU's expenditure should just carry on increasing ad infinitum. At some point we must put a stop to this.
I would like to mention three points very briefly. It says here that if GNI falls, which it will do now, the EU's budget must not be affected. We cannot carry on operating like this. It is better for money to be spent in the individual countries when they see their economies slump and collapse in the way that is happening now.
The report proposes more money for new areas of activity based on the Treaty of Lisbon. This is arrogance towards the democratic ground rules. That Treaty has been rejected.
At the same time, the report fails to propose any cost-cutting measures. However, there is actually scope for large savings in agriculture, the Structural Funds, the European Economic and Social Committee, the Committee of the Regions and elsewhere. Please make these savings!
(ES) Mr President, the time has come to assess how the 2007-2013 Multiannual Financial Framework has functioned so far and what changes might need to be made in the almost four years left of its life.
Firstly, we must acknowledge the limitations of the Financial Perspective agreement adopted in 2006 by the Member States. We denounced it at the time and can now clearly see how inadequate this agreement is. Regrettably, the current Financial Perspective has demonstrated its limitations just at the worst moment, just at a time of crisis when the Community budget should have been acting as the spearhead for the European Union in the fight against the economic crisis and unemployment.
At the moment it would be an almost amazing feat to find EUR 5 billion in the Community budget to be used in the next two financial years in order to relaunch energy research, ensure energy interconnections or improve communications in the rural areas of the EU. Entire regions of the European Union, such as mine, Asturias, are hoping to find a viable and sustainable way of using coal as a clean energy source.
This, for example, is what the Community budget should be used for. However, its inflexibility and the under-funding of the various expenditure headings will only allow this EUR 5 billion to be found if the money for the common agricultural policy for the 2009-2010 period is not fully used. This is not budgetary efficiency; it is quite simply an accounting trick.
Mr Böge, as rapporteur, has today started a very useful discussion about transforming the Community budget into a truly active instrument of economic policy. We cannot allow ourselves any more failed Financial Perspectives in the future.
(SV) Mr President, as the shadow rapporteur for the Socialist Group in the European Parliament with regard to this matter, I would like to express my thanks to Mr Böge for his positive spirit of cooperation. A long-term framework is important, but a seven-year freeze with rigid budget ceilings both overall and by sector is an unreasonable model in today's rapidly changing world.
The current long-term budget, which is valid until 2014, was, in fact, determined in 2005. What could we have known then of the current economic crisis, of the situation in Kosovo or Gaza, of the extent of the climate crisis or the extreme oscillations in food prices? No, we cannot carry on doing things this way.
My conclusion is that we must have a detailed overview of the current long-term budget: the multiannual financial framework. This will apply to a particularly large extent, of course, if the proposal of the Committee on Budgets is implemented, in other words, the extension of the current financial framework by the suggested two years in order to synchronise it better with the Commission's and Parliament's terms of office.
So what do we want? Several things, in fact.
Firstly, our aspirations for the budget review itself. In our view, it is unacceptable to focus only on the forthcoming financial framework. The Committee on Budgets has adopted a number of amendments which mean that we will require the Commission to submit a proposal for a sound review of the content of the current long-term budget as early as possible. This is particularly relevant, of course, if our demand for an extension should be implemented.
We also demand that the Swedish Presidency this autumn processes this proposal from the Commission actively and promptly. We must get to grips with this.
Secondly, as regards the political approach, we have received clear signals from the broad open consultation that the Commission has carried out. There are a few areas in particular where the EU must be more forceful. These include climate policy; jobs and growth; and foreign and development policy. If the EU is to be capable of playing a global leading role in these areas, it needs resources. This is absolutely clear. Currently, all of these areas are significantly under-funded.
Thirdly, we need to make a number of necessary technical changes. I do not need to elaborate on this, as Mr Böge has already talked about it. We want to have five years instead of seven and an adjustment to the period so that the new Parliament and a new Commission can have real influence over the framework that is to apply during their term of office.
Fourthly, we want a revised and fairer system for the EU's own resources. What we need now are rapid proposals and a sound mid-term review of the current long-term budget to bring rhetoric and resources closer to one another and to begin the process towards a more long-term sustainable approach to the EU budget prior to the next long-term budget period.
(PL) Mr President, there are three points I would like to put to the Commission in this debate.
The European Commission needs to propose a system of support for the regions exceeding 75% of GDP per head in the current Financial Perspective, but which will require continued financing in view of the strong internal imbalances in development. I should mention that some regions of Spain, Portugal, Italy and Greece are receiving such transitional funding during the current Financial Perspective.
There also needs to be a final decision on a retreat from the latest attempts to re-nationalise the common agricultural policy. It will not be possible to guarantee mandatory cofinancing of the CAP at similar levels by individual Member States, as this will result in competition being significantly skewed, or in other words the disintegration of the CAP.
Regarding the European Commission's ambition to separate direct payments from production, it is also necessary to remove the great disparities in support for farmland of less than one hectare which currently exist between the old and new Member States after 2013. Otherwise, if the situation persists after 2013, it will constitute de facto tolerance of two common agricultural policies on the territory of the EU.
on behalf of the PPE-DE Group. - (PL) Mr President, allow me to continue in a language that Mrs Grybauskaitunderstands. Our contributions today are based on two completed budget years within a seven-year perspective. This should clearly urge us to be cautious in the way our interventions are formulated. It appears to me that the unanimous adoption of Mr Böge's report to the Committee on Budgets shows that he has found the common denominator in the views of various political groups.
What strikes me is the fact that almost EUR 5 billion from the 2008 budget remained unused. This must not be repeated. It would be a failure for all of us. There are initiatives by the Commission aimed at making it easier to obtain funding. As that is how things are and should be, regional policy will not and cannot in future be a source of funding for those sections of the budget that are chronically under-funded: we spoke of this when negotiating the Financial Perspective, and this has been fully corroborated in our foreign policy: heading 1a and heading 3. If we continue to rely on 1% of budgets, we will clearly fail to reach a reasonable solution for the European Union budget issue.
In the report I refer to, Mr Böge poses the key question of adapting the parliamentary term to the period of the Financial Perspective. That is indeed the position of this House. However, we should bear in mind some misgivings among countries affected by the cohesion policy, which are looking for some certainty about the policy and do not yet know exactly how reducing this period will affect this predictability in obtaining Structural Funds.
Finally I would like to cordially thank Mrs Grybauskaitfor cooperating with the Parliament, and of course, like other speakers, wish you success in your campaign. Such multiplicity of voices, despite the differences in political views, augurs well in these elections.
(FR) Mr President, Commissioner, first of all I would like to remind you that this debate is part of a long process that is several years old: European Commission consultations; the 'health check' of the common agricultural policy; the fourth economic and social cohesion report; and the Lamassoure report on 'own resources' for the budget.
Our European Commission has announced its intention to present, at the latest in autumn 2009, its main guidelines for this revision, which has given rise to some remarkable work by our Committee on Budgets, under the leadership of Mr Böge. We know that this revision will be carried out once the next European Parliament is in place. It is not our current Parliament that will carry it out.
I would therefore stress a basic political point, namely that we have almost achieved unanimity so that the future financial framework tallies with the political mandate of the future Parliament, and that is an arrangement that we would like to see perpetuated. This seems very important to me because, finally, we will have consistency between the results of the elections and the budgetary guidelines to be overseen by the Commission.
Next, I wish to remind you that the opinion of the Socialist Group in the European Parliament is that the budget should be refocused on the fundamental missions: employment, growth and innovation, as our colleague Mr Färm said. However, before finishing I would like to make a point of saying that the real future of the Union depends on this revision, and I hope that the future Parliament makes use of the Böge report so that it is able to achieve our European ambition in the face of the national self-interests relayed daily via the prevarications of the Council.
It is up to Parliament to issue European policies that give all of our fellow citizens real hope in a project that is political and not just economic.
(EL) Mr President, today there are 27 of us and we spend less than 1% of our collective wealth on the Community budget, roughly the same as we spent when there were 15 of us. This figure alone illustrates why the Böge report we are debating today is one of the Union's basic political ventures for the next five years.
It is a crucial question which we must answer: how much money and for what policies? Where do we set the limit, the measure of our ambitions? This time we must put everything on the table without any preconditions and the discussion must start from a zero base. We shall have to address two important difficulties in this major negotiation:
the first is that now there are, of course, more of us than there were on the previous occasion when similar negotiations were held; and
the second difficulty is that, unfortunately, this negotiation is taking place when the fat-cat cycle has closed and we are being hard hit by the economic crisis.
Nonetheless, the negotiation which is basically starting today with the very realistic approach taken by Mr Böge should confirm three basic preconditions which are pivotal to Europe:
firstly, that the future of farming in the Community must be secured even after 2013;
secondly, that the principle of cohesion and solidarity between the Member States must not end; and
thirdly, that the time has come for us to talk about smart development, about money which also goes into brains and not just into asphalt and cement.
(EL) Mr President, Commissioner, the report by the Chairman of our committee, Mr Böge, which we are debating today is, in my opinion, very interesting and crucial for three reasons: firstly, because it highlights certain sectors which require improvement; secondly, because it outlines certain proposals; and thirdly, because it paves the way for the major debate in the next parliamentary term.
Sectors which require improvement relate mainly to the mismatch between political choices and Community choices and the inability to manage our budget resources properly.
Proposals:
one very basic proposal is the five-year cycle of the financial framework and a policy of a five-year cycle for financial policies; in other words, the term of our Parliament would coincide with political proposals at budget level;
secondly, the question of flexibility is very, very important. However, flexibility does not just mean change between sectors; it means a general response. Flexibility alone is not the solution to the problem.
So all this is preparing us for the major debate in the next parliamentary term on a new political and coordinated budget on new bases.
. - (RO) Reducing the financial programming period to five years, as also recommended in the Böge report - and I would like to take this opportunity to congratulate Mr Böge for his particular contribution to this report - would provide concrete proof of the European institutions' maturity and an indication of cutting red tape.
At the same time, we must be realistic and consider how feasible such a measure is so that we do not end up in extreme situations where it will take us two years to adopt a five-year budget. The key question is how we should go about simplifying the procedures so that European money is used within a reasonable period of time.
There are incidents which have already become legend involving European money which has failed to arrive months, if not years, after the time it was really needed. Just allow me to give you an example involving money from the Solidarity Fund. As you are aware, Romania is going to receive EUR 12 million for the five counties hit by flooding. The floods took place in the summer of last year, we voted on the issue this month, but it is likely that the money will not arrive until roughly a year after the floods took place. Romanians who receive this money will not be aware that they are being helped by the European Union.
rapporteur. - (FI) Mr President, I would like to thank all those who have provided feedback on my report.
I would say, now that the European Union is a Community of 27 Member States and 480 million inhabitants, that management and administration need to be simplified and made more efficient. Activity Based Management and Budgeting clearly allow for that, with power and responsibility being divided at appropriate levels, to make for responsible management and the efficient implementation of programmes.
Finally, I wish to thank all of you, and I especially want to wish Mrs Grybauskaitevery happiness and success in her future challenges. It has been a very great pleasure to work with you, and we have noted the excellent levels of cooperation there have been between Parliament and the Commission. Thank you and best wishes.
rapporteur. - (DE) Mr President, ladies and gentlemen, I would like to start by thanking the Commissioner. After an initial phase of getting to know one another, we have worked together effectively, constructively and openly. This has been evident in the results of a number of negotiations over recent years. I wish you all the best during the next few weeks. I would also like to extend warm thanks to my fellow Members for their hard work and for the discussion which took place in advance of tomorrow's vote in plenary and to Mrs Guy-Quint in her role as rapporteur with regard to the budgetary consequences of the Lisbon Treaty. We agreed on a common procedure for the key points of the reports, in particular with regard to the three-step approach and the time line.
As we understood that the current Financial Perspective 2007-2013 and, in relation to this, the Interinstitutional Agreement from 2006 represented the maximum that could be achieved in negotiations, we were also fully aware of the failures to act. This is why it is so important that this report calls for forward-looking agreements in good time and ensures that they involve full commitment. Our job over the next few weeks and months, in particular with regard to the current negotiations, is all about the Economic Recovery Plan and about reminding the Council that all the elements of the Interinstitutional Agreement, because there are a number of instruments which the Commissioner referred to, are an inseparable part of the overall financial framework. If all the Member States were a little more aware of this, we would have made more progress with our existing regulations.
Finally, I would like to take the opportunity to call on the Commission in the autumn to take into account the fundamental findings and considerations which Parliament will adopt tomorrow. This could be an excellent start to making the necessary ambitious changes in the form of a joint effort by the Commission and the European Parliament and, at the same time, to developing a budget which looks to the future and is combined with greater political legitimacy. This is what Parliament is calling for very strongly and collectively in this report.
- The debate is closed.
The vote will take place on Wednesday 25 March 2009.
Written statements (Rule 142)
A review of the current financial framework is a good opportunity for reflection, not only on the way in which available resources are allocated, but also on the future form of the EU budget. When introducing changes to the present budget and when planning the next Financial Perspective, we should be guided above all by an aspiration to deepen integration and achieve specific objectives.
Recently we have been able to observe far-reaching changes in the structure of the EU budget. Expenditure on the CAP no longer uses up the largest part of the Community's cash. Currently cohesion policy and measures connected with realisation of the Lisbon Strategy can count on the greatest support. There is no doubt that this evolution is beneficial to the future of a Europe oriented towards an innovative, knowledge-based economy which guarantees a high level of employment. However, such a change must not take place at the cost of undermining European food security and reducing the incomes of farmers.
Equally disturbing is the advancing reduction in the level of the EU budget in relation to the GNI of EU Member States. Statistics show that if in the current Perspective we had maintained the budget at the level it was in the period 1993-1999 (calculated according to the same percentage of GDP), we would have an additional EUR 200 billion available for the realisation of European policies. The pressure which we observe to reduce the Community budget is harmful, because this limits its flexibility and its ability to adapt to changing needs. Therefore I appeal for adaptation of the EU budget to new challenges not to be made by moving resources from the CAP, but by an appropriate increase in EU budgetary means.